Name: Regulation (EEC) No 3058/75 of the Council of 24 November 1975 amending Regulations (EEC) No 1059/69, (EEC) No 1060/69, (EEC) No 2682/72, (EEC) No 2727/75, (EEC) No 3330/74, (EEC) No 765/68 and (EEC) No 950/68 as regards the classification in the Common Customs Tariff of certain types of sorbitol
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  tariff policy;  agricultural activity;  beverages and sugar
 Date Published: nan

 26 . 11 . 75 Official Journal of the European Communities No L 306/3 REGULATION (EEC) No 3058/75 OF THE COUNCIL of 24 November 1975 amending Regulations (EEC) No 1059/69, (EEC) No 1060/69, (EEC) No 2682/72 , (EEC) No 2727/75 , (EEC) No 3330/74 , (EEC) No 765/68 and (EEC) No 950/68 as regards the classification in the Common Customs Tariff of certain types of sorbitol in the chemical industry, as last amended by Regula ­ tion (EEC) No 1 862/74 (u), applies to sorbitol ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 ( 12) as last amended by Regulation (EEC) No 2658/74 ( 13), shows sorbitol under subheading 29.04 C III ; Whereas there are in commercial use varieties of sorbitol which contain more than 20 % by weight in proportion to their dry matter of other substances such as oligosaccharides ; whereas, for technical reasons connected with the Common Customs Tariff, these varieties of sorbitol must be removed from heading No 29.04 of the Common Customs Tariff and re-classified under heading No 38.19 ; Whereas the transfer of a product from one heading to another in the Common Customs Tariff in order to ensure the correct application of the nomenclature cannot alter the economic arrangements laid down for that product ; Whereas, in consequences a subheading within heading No 38.19 of the Common Customs Tariff should be created under which the abovementioned varieties of sorbitol can be classified ; whereas the economic arrangements for this subheading should be the same as for the subdivisions of subheading 29.04 C III , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment (') ; Whereas sorbitol is among the goods to which the trade arrangements established by Council Regulation (EEC) No 1059/69 (2 ) of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as last amended by Regulation (EEC) No 1 589/75 (3 ), apply ; whereas rules for the implementation of these arrangements on importation are laid down in Council Regulation (EEC) No 1060/69 (4 ) of 28 May 1969 fixing the quantities of basic products consid ­ ered to have been used in the manufacture of the goods covered by Regulation (EEC) No 1059/69 , as last amended by Regulation (EEC) No 2067/71 (5 ) ; Whereas sorbitol for export comes within the trade arrangements pursuant to Article 16 of Council Regu ­ lation (EEC) No 2727/75 ( 6 ) of 29 October 1975 on the common organization of the market in cereals , and pursuant to Article 19 of Council Regulation (EEC) No 3330/74 ( 7 ) of 19 December 1974 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 2623/75 ( 8 ) ; Whereas the rules for the implementation of these trade arrangements for the export of sorbitol are laid down in Council Regulation (EEC) No 2682/72 (9 ) of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amounts of such refunds ; Whereas the system laid down in Council Regulation (EEC) No 765/68 ( l0 ) of 18 June 1968 laying down general rules for the production refund on sugar used HAS ADOPTED THIS REGULATION : Article 1 1 . The following subheading shall be added to the Annex to Regulation (EEC) No 1059/69 and to Annex I to Regulation (EEC) No 765/68 : CCT heading No Description of goods 38.19 T Sorbitol other than that falling within subheading 29.04 C III (') Opinion delivered on 14 November 1975 (not yet published in the Official Journal). ( 2 ) OJ No L 141 , 12 . 6 . 1969 , p. 1 . ( 3 ) OJ No L 163 , 26 . 6 . 1975 , p. 9 . (*) OJ No L 141 , 12 . 6 . 1969 , p. 7 . ( 5 ) OJ No L 219 , 29 . 9 . 1971 , p. 2 . ( b ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 7 ) OJ No L 359 , 31 . 12 . 1974, p. 1 . ( s ) OJ No L 268 , 17 . 10 . 1975 , p. 1 . n OJ No L 289 , 27 . 12 . 1972 , p. 13 . ('") OJ No L 143 , 18 . 6 . 1968 , p. 1 . 2. In Annex I to Regulation (EEC) No 765/68 ex 38.19 T' shall be replaced by 'ex 38.19 U'. (") OJ No L 197, 19 . 7 . 1974, p . 4 . ('*) OJ No L 172, 22 . 7 . 1968 , p . 1 . ( I3 ) OJ No L 295 , 1.11 . 1974, p . 1 . No L 306/4 26 . 11 . 75Official Journal of the European Communities Article 2 In Annex B to Regulation (EEC) No 272717S and in the Annex to Regulation (EEC) No 3330/74 the text of heading No 38.19 shall be replaced by the following : CCT heading No Description of goods 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : Q. Foundry core binders based on synthetic resins T. Sorbitol other than that falling within subheading 29.04 C III ex U. Others :  Sorbitol cracking products Article 3 Regulation (EEC) No 1060/69 shall be amended as follows : 1 . in Article 3 (3), for 'and sorbitol falling within subheading 29.04 C III ', read 'and sorbitol falling within subheadings 29.04 C III and 38.19 T" ; 2 . the Annex shall be supplemented by the following subheadings : CCT heading No Description of goods Maize (kg) Sugar (kg) 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : T. Sorbitol other than that falling within subheading 29.04 C III : I. In aqueous solution : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other II . Other : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other 172 245 90 128 Article 4 Regulation (EEC) No 2682/72 shall be amended as follows : 1 . in Annex B , heading No 38.19 , the words 'ex T. Other' shall be replaced by 'ex U. Other' ; 2 . Annex C shall be supplemented by the following heading : 26 . 11 . 75 Official Journal of the European Communities No L 306/5 CCT heading No Description of goods Maize (kg) White sugar (kg) 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : T. Sorbitol other than that falling within subheading 29.04 C III ; I. In acqueous solution : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other :  Obtained from amylaceous products  Obtained from sucrose II . Other : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other :  Obtained from amylaceous products  Obtained from sucrose 172 ( 7) 152 (7 ) 245 245 74 (7) 106 3 . Annex C, subheading 29.04 C III a) 1 shall be amended as follows :  in the Danish text the words 'Med indhold af mannitol pÃ ¥ under 2 vÃ ¦gtprocent shall be replaced by 'Med indhold af mannitol pÃ ¥ 2 vÃ ¦gtprocent og derunder' ;  in the French text the words 'dans une proportion infÃ ©rieure Ã 2 % shall be replaced by 'dans une proportion infÃ ©rieure ou Ã ©gale Ã 2 % ' ;  in the Italian text the words ' in proporzione inferiore al 2 % in peso shall be replaced by ' in proporzione inferiore o uguale al 2 % in peso'. Article 5 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 shall be amended as follows : 1 . the following subheading shall be inserted after subheading 38.19 S : CCT heading No Description Rate of duty autonomous % conventional % 38.19 T. Sorbitol , other than that falling within subheading 29.04 C III : I. In acqueous solution : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other 12 + vc 1 2 (a) + vc  II . Other : a ) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other 12 + vc 1 2 (a) + vc  ( a) Suspension at % for an indefinite period . 2 . subheading 38.19 T shall become subheading 38.19 U. No L 306/6 Official Journal of the European Communities 26. 11 . 75 Article 6 Any reference in a Community act to subheading '38.19 T. Other' of the Common Customs Tariff shall be read as a reference to subheading '38.19 U. Other'. Article 7 This Regulation shall enter into force on 1 January 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1975 . For the Council The President B. VISENTINI